Citation Nr: 1201076	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-24 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a dental disorder, including a gum condition and loss of teeth.

(The matters of: Entitlement to service connection for a disability due to asbestos exposure, nonservice-connected pension, an increased rating for a laceration of the chin, and whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disorder are the subject of a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at law


WITNESSES AT HEARING ON APPEAL

Appellant and his brother
ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty form January 1973 to December 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Cleveland, Ohio Regional Office (RO).  A Travel Board hearing was held before the undersigned in October 2009.  A transcript of the hearing is associated with the claims file.  

In January 2010 the Board issued a decision which denied service connection for a dental disorder.  The Veteran appealed the January 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court). In June 2010, the Court endorsed a Joint Motion for Remand (Joint Motion I) of the parties, vacated the January 2010 Board decision, and remanded the matter for the Board to adequately address the competency and credibility of the appellant's lay statements regarding his loss of teeth due to trauma in service.

In November 2010 the Board issued a decision which again denied service connection for a dental disorder.  The Veteran appealed the November 2010 Board decision to the Court.  In June 2011, the Court endorsed a Joint Motion for Remand (Joint Motion II) of the parties, vacated the November 2010 Board decision, and remanded the matter to the Board for compliance with Bryant v. Shinseki, 23 Vet. App. 488 (1995) and for further discussion regarding the reasons and bases for its credibility determination.

The issues of service connection for residuals of pneumonia and whether new and material evidence has been received to reopen claims of service connection for residuals of a concussion (previously claimed as a head injury) and residuals of a nose fracture have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

It is not shown that the Veteran has a dental disability for which compensation is payable; he does not meet the legal requirements for service connection for the limited purpose of receiving VA outpatient treatment; there is no indication of a current dental disability that is a residual of a combat wound or other trauma in service.


CONCLUSION OF LAW

Service connection for a dental disability, for compensation purposes and/or for VA outpatient dental treatment purposes, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matter

As indicated in the Introduction, the parties filed Joint Motion II which was subsequently granted by the Court in June 2011.  The basis for this remand was that the Veterans Law Judge (VLJ) presiding over the October 2009 hearing failed to suggest to the Veteran that he submit evidence.  See Bryant v. Shinseki, 23 Vet. App. 488 (2011).  However, the Board notes that in August 2011, VA revised the regulations regarding the hearing practices and procedures of the Board and the agency of original jurisdiction (AOJ).  76 Fed. Reg. 52572-52574 (Aug. 23, 2011).  These revisions served to clarify that the provisions of 38 C.F.R. § 3.103 regarding hearing procedures apply only to hearings before the AOJ and not to hearings before the Board.  Id.  In making these revisions, VA noted that the Court relied in Bryant on its holding in Douglas v. Derwinski, 2 Vet. App. 435 (1992), that the provisions of 38 C.F.R. § 3.103(c) requiring that the hearing officer fully explain the issues and suggest evidence that would be of advantage to the appellant's claim were applicable to hearings before the Board.  Id.  However, VA also noted that at the time of Douglas, the appellant's hearing options included having a hearing before an AOJ employee acting on behalf of the Board, and that this regulation was subsequently changed to clearly distinguish hearings before the AOJ from hearings before the Board, including the duties of hearing personnel in each setting.  See 38 C.F.R. § 19.160 (1991); 58 Fed. Reg. 27934 (May 12, 1993).  VA then observed that since this regulation change, it had become standard practice and procedure of VA that 38 C.F.R. § 3.103 governed hearings before the AOJ and that 38 C.F.R. Part 20 governed hearings before the Board.

In light of the above, the Board concludes that it is not bound by the requirements of the Joint Motion II with respect to the application of Bryant in this case.  The Board acknowledges that the Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further, the Board notes that in Russell v. Shinseki, the Court held that an appellant may seek recourse with the Court if the Board does not ensure compliance with the terms of a Joint Motion for Remand.  Russell v. Shinseki, 25 Vet. App. 26 (2011) (per curiam).  Nevertheless, the Court also held a requirement of the Joint Motion may not be enforceable by the Court if a valid reason for lack of enforcement is shown by the Board.  Id. at 28.  In this case, as discussed above, the revised regulations serve to negate the argument of the appellant, as incorporated into Joint Motion II, that the VLJ at the October 2009 hearing was required to expressly inform the appellant of the evidence needed to support the claim.

Moreover, the fact that the revised regulations were effective August 23, 2011, after the date of the Joint Motion, does not prevent the Board from relying on the changes in this case.  As discussed, the purpose of the revisions was merely to clarify the existing regulations with regard to hearings so that they more clearly expressed the standard VA practice and procedure for hearings that were already in place.  Accordingly, the regulation did not create new procedures to be followed from that date forward, and the effective date of the regulation revision does not affect its application in this case.  Therefore, the Board finds that further action to ensure compliance with the Bryant requirements of Joint Motion II is not necessary.

II. Veterans Claims Assistance Act (VCAA) 

The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The VCAA notice requirements with respect to the dental claim were satisfied by an October 2006 letter that explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, the evidence he was responsible for providing, and advised him to submit any evidence or provide any information he had regarding his claim.  In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the October 2006 letter informed him of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record, and is not prejudiced by any technical notice deficiency that may have occurred earlier in the process.  VA's notice requirements in this matter are met.

VA must also make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained VA outpatient treatment records.  The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  The Veteran also provided testimony during his 2008 hearing.  It is noted that in a November 2011 written statement the Veteran indicated that he had testified at his father's Board hearing in May 2011 and that some of his testimony in the May 2011 hearing may be relevant to his claim.  The Board has associated the relevant pages of the May 2011 hearing transcript with the record and considered this testimony in connection with his dental claim; however, the Board does not find it relevant as the Veteran did not specifically address his mouth or gums or a dental disorder during his May 2011 testimony.

As an aside, although another VLJ held the May 2011 hearing, the Board does not find that the law and regulations require the May 2011 VLJ to participate in making the final determination of this claim as the May 2011 VLJ did not conduct a hearing covering the Veteran's issues but instead was conducting a hearing covering another Veteran's issues.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707; Arneson v. Shinseki, 24 Vet. App. 379 (2011).  The May 2011 VLJ made it clear at the beginning of her hearing what issue was being discussed and who the hearing was for.  The Veteran in this case was in no way led to believe that the May 2011 hearing conducted was for his case or that the VLJ who conducted the May 2011 hearing would decide his appeal.  Given that the Veteran's report of dental trauma is deemed not credible, an examination to address the claim is not necessary, as a medical opinion based on his accounts would not be probative.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

III. Pertinent Law and Regulations, Factual Background, and Legal Analysis

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases are to be considered service-connected only for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

Considering the evidence in light of the above, the Board finds that the Veteran does not have a compensable dental disability.  Notably, he has not submitted any competent evidence showing that he suffers from any of the disabilities included under 38 C.F.R. § 4.150.  The STRs show that the Veteran boxed in service and that he was bitten on the chin by a rat.  He has alleged that his dental problems are related to his boxing, to an animal bite, and to a time in service when he was robbed and beaten.  See February 2006 written statement and October 2009 hearing testimony.  He also reported that 20 teeth were pulled while he was in boot camp. See November 2005 written statement.

Dental records from service show that in January 1973 (when he apparently was in boot camp) the Veteran was assessed with slight calculus, and tooth #17 was extracted.  Tooth #32 was extracted in June 1975, and tooth #16 was extracted in September 1976.  VA outpatient records show that in November 2004, the Veteran was noted as having inflamed, spongy gingiva and multiple areas of decay.  Tooth #19 was severely broken down and was extracted.  In February 2005, tooth #30 was extracted due to periodontal disease.  An August 2005 treatment record noted chronic perio disease.  Although the evidence of record shows that the Veteran has missing teeth, there is no evidence of irreplaceable missing teeth.  As noted above, replaceable missing teeth may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  See 38 C.F.R. § 3.381.

Based upon the foregoing, the Board concludes that there is no basis in the law for the award of service-connected VA disability compensation for the Veteran's current dental condition.  He is not eligible for VA compensation as his current dental condition does not fall under the categories of compensable dental conditions set forth in 38 C.F.R. § 4.150 (outlined above).

The Court has held that a claim for service connection for dental compensation is also a claim for service connection for outpatient dental treatment purposes.  Mays v. Brown, 5 Vet. App. 302 (1993).

The Board finds that there is no basis for the grant of service connection for a dental condition for VA outpatient dental treatment purposes only.  Governing regulations provide classes of eligibility for VA outpatient dental treatment, defining the circumstances under which treatment may be authorized.  38 C.F.R. § 17.161.  The Veteran does not meet the requirements for eligibility for outpatient treatment based on any of the classes.  Significantly, one-time dental treatment (Class II) is available for veterans, but 38 C.F.R. § 3.181 limits the outpatient dental treatment to treatable or replaceable missing teeth in some instances.  See 38 C.F.R. § 17.161(b).

In the Veteran's case, he was separated from service in December 1976; therefore, he is eligible for treatment only with a timely filed application.  Such application must have been submitted within one year of his separation.  The evidence includes a dental rating form for outpatient treatment purposes only dated in July 1977.  It notes "claim timely filed for treatment."  However, it also shows "[t]rauma claimed but not shown in service dental records."  Since his timely application for outpatient dental treatment was denied, he does not meet the requirements for a VA dental care on a Class II basis.

Veterans having a service-connected noncompensable dental condition determined to be the result of combat wounds or other service trauma are eligible for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 1712(a)(1)(c); 38 C.F.R. § 17.161(c).  The significance of a finding that a dental condition is due to trauma in service is that a veteran will be eligible for VA outpatient dental treatment without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c).  As an initial matter, the Veteran does not contend, and the evidence does not show, that he ever served in combat.

The regulations are intended to cover dental trauma involving external, sudden-force injury, such as a wound to the teeth and jaw.  Accordingly, "service trauma" does not include the Veteran's tooth extractions in service. For the purposes of determining whether a veteran has treatment eligibility, the term "service trauma" does not include the intended effects of treatment provided during the Veteran's military service.  VAOPGCPREC 5-97 (1997); 62 Fed. Reg. 15,566 (1997); see also Nielson v. Shinseki, 23 Vet. App. 56 (2009).

While the Veteran is competent to testify as to observable symptoms, such as being hit in the mouth in service, he is not competent to make a medical determination, such as that he has a current dental disability due to an event in service.  Whether there is evidence of a worsening of a disability is a question that is medical in nature and requires appropriate training/expertise; it is not a matter capable of resolution by lay observation.  Jandreau v. Nicholson, 492 F. 3d. 1372 (Fed. Cir. 2007).

Further, the Veteran's statements with regard to having dental problems due to the animal bite in service or due to boxing or being hit in the mouth in service are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  The Veteran's reported history of dental problems due to events in active service lack credibility as they are self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The Veteran's statements are also considered not credible as to his complaints that he was bitten in the mouth because his statements are inconsistent.  He has variously reported that he was bitten on the chin by a snake (July 1991 and November 2005) and that he was bitten by a rat (April 2010).  In fact, he acknowledged during his 2008 hearing that he did not recall what bit him:  "[a] mongoose, a rat, a snake, I don't know what it was."  Thus, he himself has indicated that his recollections are vague and unclear.  August 1976 STRs show that it was a rat bite that he sustained on his chin that was cleaned and sutured. 

The Veteran has also reported his recollection that apparently as the result of dental trauma "while in boot camp at least 20 teeth were removed from my mouth."  See written statement dated February 3, 2006.  This statement is a self-serving fabrication that is contradicted by contemporaneous dental records, and completely implausible.  Significantly, there is a contemporaneous dental record that shows that during basic training (in January 1973) one tooth was extracted due to decay (caries), with no mention of any trauma.  Furthermore, the Veteran's December 1976 service separation examination reveals that at the time of his separation from service the Veteran had only 6 missing teeth, not 20 or more.

The Veteran's statements have only slight probative value because of the significant time interval between the time when he alleges these incidents occurred (in service) and his recollections made in support of a claim for VA benefits (over 15 years after service separation).  His statements also have only slight probative value because his  STRs do not show that he sought dental treatment due to boxing injuries.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence").  While the STRs show complaints with respect to boxing injuries to the finger, wrist, right arm, shoulder, and nose (to include pain shooting from the nose towards the front tooth), the dental records do not show any dental treatment as the result of boxing or being hit in the mouth, and his front teeth were noted to be normal at separation.  Regarding the Veteran's contention that he had dental problems as a result of the animal bite in service, his STRs are silent for any dental treatment required as a result of the animal bite.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (Board is not bound to accept uncorroborated account of veteran's medical history but must assess the credibility and weight of the evidence provided by the veteran before rejecting it).  

In summary, the Board finds that the Veteran's accounts relating his current dental disability to trauma in service lack credibility and are outweighed in probative value by contemporaneous medical evidence.

Accordingly, service connection for a dental disability on the basis that such is due to dental trauma must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).






ORDER

Service connection for a dental disorder for compensation purposes and/or for VA outpatient dental treatment purposes is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


